Exhibit 10.29 RIGHT TO SHARES LETTER AGREEMENT This Right to Shares Letter Agreement, dated as of September 23, 2014 (this “ Agreement ”) constitutes an agreement between Viveve Medical, Inc. (formerly PLC Systems Inc.) (the “ Company ”) and GCP IV LLC (the “ Purchaser ”). WHEREAS, the Company, the Purchaser and other investors entered into that certain Securities Purchase Agreement, dated as of May 9, 2014, as amended on September 22, 2014 (the “ Purchase Agreement ”), pursuant to which the Purchaser subscribed for 943,397 shares of the Company’s common stock, no par value (the “ Common Stock ”), plus shares of Common Stock issuable upon the conversion of accrued but unpaid interest of certain convertible notes (the “ Shares ”), equal to a subscription amount of $500,000 plus the accrued but unpaid interest, as applicable (the “ Subscription Amount ”). WHEREAS , in accordance with Section 5.7 of the Purchase Agreement, the Purchaser transferred a portion of the Shares and Subscription Amount, which decreased the Purchaser’s subscription at Closing (as defined in the Purchase Agreement) to 390,316 shares. WHEREAS, in lieu of issuing 390,316 shares of Common Stock purchased by the Purchaser at the Closing, the Company and the Purchaser have agreed to enter into this Agreement whereby, subject to the terms and conditions set forth herein, from time to time, the Company shall be obligated to issue and the Purchaser shall have the right to the issuance of up to 390,316 Shares, subject to adjustment hereunder (the “ Reserved Shares ” and such right of the Purchaser, the “ Right ”). NOW, THEREFORE, in consideration of the mutual covenants contained herein, and intending to be legally bound, the parties hereto agree as follows: Section 1. Definition s. Capitalized terms used and not otherwise defined herein shall have the meanings set forth in the Purchase Agreement, as amended, modified or supplemented from time to time in accordance with its terms. Section 2.
